Case: 15-13182    Date Filed: 05/05/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13182
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:14-cr-20104-RLR-5

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ESPERE PIERRE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 5, 2017)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

      James Gailey, appointed counsel for Espere Pierre, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-13182     Date Filed: 05/05/2017   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pierre’s convictions and sentences are AFFIRMED.




                                         2